The opinion of the court was delivered by
Van Syckel, J.
The relator complains of the valuation of its property, which was fixed by the assessor in making his assessment for the year 1880, at the sum of $74,500.
Unless the tax-payer refuses to be sworn, the assessor can*355not fix the highest valuation he has reason to believe is right. Rev., p. 1153, § 67.
The prosecutor in this case did not refuse to be sworn. A statement, not under oath, was given by .the prosecutor to the assessor, which the assessor did not refuse to accept. The statement purports to contain everything but mortgages.
Mortgages are not taxable to mortgagee unless deductions are claimed by mortgagor. Rev., p. 1163, § 109.
The prosecutor should be taxed for 1880 for the amount of notes, as shown by said statement, $17,800, and any other notes held by it, and all mortgages for which deductions were claimed in Washington township. The assessment should be reversed and corrected. Evidence may be taken, if necessary.
As to the assessment for the year 1881, there is a conflict of evidence whether a sworn statement was demanded by the assessor.
The assessment for that year should also be reversed, and the company assessed for the amount of notes specified in its statement for that year, $14,720, and all other notes not secured by mortgage, and for the $1000 mortgage for which a deduction was claimed by mortgagor. Evidence may also be taken, if necessary, to correct this assessment.
No costs will be allowed.